              Case 19-01069-JMM                           Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                                  Desc Main
                                                                          Document     Page 1 of 45
 Fill in this information to identify your case:

 Debtor 1                   William E Dempsey, II
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Amy D Dempsey
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF IDAHO

 Case number           19-01069
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             632,300.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             393,398.30

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,025,698.30

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             671,317.80

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,499,686.16


                                                                                                                                     Your total liabilities $             2,171,003.96


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              19,942.34

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              14,050.28

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
          Case 19-01069-JMM                           Doc 20          Filed 10/01/19 Entered 10/01/19 16:25:53                      Desc Main
                                                                     Document     Page 2 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                              Case number (if known) 19-01069

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $         32,358.34


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-01069-JMM                                  Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                    Desc Main
                                                                               Document     Page 3 of 45
 Fill in this information to identify your case and this filing:

 Debtor 1                    William E Dempsey, II
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Amy D Dempsey
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF IDAHO

 Case number            19-01069                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1720 E Sendero Lane                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Boise                             ID        83712-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $582,800.00                $582,800.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Ada                                                                            Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 19-01069-JMM                                  Doc 20    Filed 10/01/19 Entered 10/01/19 16:25:53                                           Desc Main
                                                                       Document     Page 4 of 45
 Debtor 1        William E Dempsey, II
 Debtor 2        Amy D Dempsey                                                                                          Case number (if known)          19-01069

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       Parcel #R578584043                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
                                                                              Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                      $22,000.00                    $22,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
                                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Adjacent to residence


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       1726 E Sendero Lane                                                    Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Boise                             ID        83712-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                        $5,500.00                     $5,500.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
       Ada                                                                    Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Adjacent to residence




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 19-01069-JMM                                  Doc 20    Filed 10/01/19 Entered 10/01/19 16:25:53                                           Desc Main
                                                                       Document     Page 5 of 45
 Debtor 1        William E Dempsey, II
 Debtor 2        Amy D Dempsey                                                                                          Case number (if known)          19-01069

       If you own or have more than one, list here:
 1.4                                                                   What is the property? Check all that apply
       1724 E Sendero Lane                                                    Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Boise                             ID        83712-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                        $5,500.00                      $5,500.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
       Ada                                                                    Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Adjacent to residenc


       If you own or have more than one, list here:
 1.5                                                                   What is the property? Check all that apply
       Parcel #R578540390                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
                                                                              Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                      $16,500.00                     $16,500.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
                                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Adjacent to residence


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $632,300.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 19-01069-JMM                        Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                       Desc Main
                                                                      Document     Page 6 of 45
 Debtor 1        William E Dempsey, II
 Debtor 2        Amy D Dempsey                                                                                      Case number (if known)       19-01069

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Land Rover                                Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      LR3                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                   83678                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $6,800.00                  $6,800.00
                                                                     (see instructions)



  3.2    Make:       Mercedes                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      E350                                            Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                   69885                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $10,700.00                 $10,700.00
                                                                     (see instructions)



  3.3    Make:       BMW                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      X5                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                 116887                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $7,500.00                  $7,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $25,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    See attached list of personal property                                                                                          $5,615.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case 19-01069-JMM                           Doc 20          Filed 10/01/19 Entered 10/01/19 16:25:53                      Desc Main
                                                                     Document     Page 7 of 45
 Debtor 1       William E Dempsey, II
 Debtor 2       Amy D Dempsey                                                                       Case number (if known)     19-01069


                                    CDs
                                    Patio Furniture
                                    BBQ
                                    Patio heat lamp
                                    Christmas Decor                                                                                                $375.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    4 Cell phones                                                                                                  $800.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Treadmill - $50
                                    Spin bike - $50
                                    Weight bench - $25
                                    Bikes - $100                                                                                                   $225.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Everyday clothing for debtors                                                                                $3,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Jewelry including:
                                    Wedding rings - $2500
                                    Anniversary band - $500
                                    Earrings - $100
                                    Watches - $100                                                                                               $3,200.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No

Official Form 106A/B                                                   Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-01069-JMM                                      Doc 20              Filed 10/01/19 Entered 10/01/19 16:25:53                             Desc Main
                                                                                     Document     Page 8 of 45
 Debtor 1         William E Dempsey, II
 Debtor 2         Amy D Dempsey                                                                                                Case number (if known)   19-01069

        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $13,215.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                  Cash on hand                            $800.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking account
                                              17.1.       ending in 6738                          Washington Trust Bank                                                 $6,381.10


                                                          Savings account
                                              17.2.       ending in 8788                          Washington Trust Bank                                                 $3,015.00


                                                          Checking account
                                              17.3.       ending in 7177                          Zion's Bank                                                         $13,087.42

                                                          Credit Union
                                                          account ending in
                                              17.4.       0452                                    Idaho Central Credit Union                                                $25.00


                                                          Health Savings
                                              17.5.       (Bill)                                  Further                                                               $3,102.53


                                                          Health Savings
                                              17.6.       (Amy)                                   Further                                                                 $850.25


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                              % of ownership:


Official Form 106A/B                                                                       Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 19-01069-JMM                           Doc 20         Filed 10/01/19 Entered 10/01/19 16:25:53                               Desc Main
                                                                     Document     Page 9 of 45
 Debtor 1         William E Dempsey, II
 Debtor 2         Amy D Dempsey                                                                               Case number (if known)      19-01069

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          IRA account ending in             Charles Scwab
                                          587                                                                                                           $28,100.00


                                          IRA account ending in             Charles Schwab
                                          359                                                                                                           $51,242.00


                                          IRA account ending in             Charles Schwab
                                          769                                                                                                           $45,311.00


                                          401(k) account ending in          CLA                                                                         $32,278.00


                                          401(k) account ending in          CLA                                                                         $37,714.00


                                          IRA account ending in             Mountain West Bank                                                        $121,515.00


                                          IRA account ending in             Mountain West Bank                                                          $11,762.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-01069-JMM                              Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                               Desc Main
                                                                         Document      Page 10 of 45
 Debtor 1        William E Dempsey, II
 Debtor 2        Amy D Dempsey                                                                                                   Case number (if known)        19-01069

        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                                                  Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             American Institute of Certified Public
                                             Accountants (AON) - Term Life
                                             insurance policy
                                             (no cash value)                                                                                                                          $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $355,183.30


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
            Case 19-01069-JMM                                Doc 20            Filed 10/01/19 Entered 10/01/19 16:25:53                                              Desc Main
                                                                             Document      Page 11 of 45
 Debtor 1         William E Dempsey, II
 Debtor 2         Amy D Dempsey                                                                                                         Case number (if known)   19-01069

       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $632,300.00
 56. Part 2: Total vehicles, line 5                                                                          $25,000.00
 57. Part 3: Total personal and household items, line 15                                                     $13,215.00
 58. Part 4: Total financial assets, line 36                                                                $355,183.30
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $393,398.30               Copy personal property total            $393,398.30

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,025,698.30




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
        Case 19-01069-JMM                            Doc 20             Filed 10/01/19 Entered 10/01/19 16:25:53                         Desc Main
                                                                      Document      Page 12 of 45

                                                                United States Bankruptcy Court
                                                                                   District ofldaho
   In re                                                                                                            Case No.
                                                                                          Debtor(s)                 Chapter    .
                                                                                                                               _ . _ __ __               _ __


                                                                          HOUSEHOLD GOODS SHEET

                                                                             Household Goods List

Living Room
Description of
Property                                                                   Value of each item
                                         1                            2                    3                   4               5              Total Value
 Couch(es)                          ,.;t 0 0          I        ;). 00                  d-'DO               I   oo                               /00
 Bookcase(s)                           ~(')           I         .5'0                                                                              JO 0
 Desk(s)                                              I
 Chair(s)                             t:;o                      5-0                    '50                 S'V             ~o                    N-,0
 Table(s)                      I      ~")                       ~o             I       so                                                         } ~~
 Lamp(s)                              Ol)                       J../\          I       4s-                ;).'>                                  JL./-0
 Radio(s)
 Television(s)                 I      I S-o                  c,;l)O            I                                                                 400
 Stereo(s)                     I
                                                                               I
 VCR/DVD
 Player(s)
 Other:
                               II     c:;·o                                                                                                       s-o
    flu.I?.-
                                      ~'
                                                                 ~ r:;-               .+- c;-              s-o                            I       ) ;l_ 'i""'
    SillL>./~                        :::t C-0         I                                                                                   I       ;:iso
  re.eord l}/d/,1~                    /tJ'()                                   I                                                          I        100
                                                                                                                                                ;:r :a 4o
                      J
                                                                                                                                   Total: I

Dining Room
Description of
Property                                                                  Value of each item
                                                                  2                       3                    4               5              Total Value
 Table(s)                  !         J-.<\O          I                                                                                           J-~O
 Chair(s)   9              I         :J. oO          !                                                                                             ')-t;O
 Lamp(s)                   I

 China Closet(s)           I                         I                         I
 China                     I        i Do                        100            I                                                                 ;}Ob
 Silverware                I         ~~-                                                                                                           'l_~
 Other:                    I
                           I                                                   I
                           I
                           I
                                                                                                                                   Total: I      ui'S
Bedrooms
Description of
Property                                                                  Value of each item
                                                                  2                       3                    4               5              Total Value
 Bed(s)                             Joo                        7<:;"                     7r               7\          I                   I      3d-~-
 Chair(s)
                                     ~'
                                                                C).<;-         I                                      I                   I        )0
 Dresser(s)                          so                         oO             I                                      !                            /0
 Chest(s) of
 Drawers                   I                                                                          I
 Desk(s)                             .7-<t                      a-')-                                                                             ro
 Mirror(s)                            /$             I                                                                                            q'D
                                                                 '"
Software Copyright (c) 1996-201 5 Best Casa, LLC - www.bestcasa.com
                                                                                                                      I
                                                                                                                                              Best Case Bankruptcy
        Case 19-01069-JMM                           Doc 20             Filed 10/01/19 Entered 10/01/19 16:25:53              Desc Main
                                                                     Document      Page 13 of 45

 Lamp{s) (:1)                       Jo o                 I                                  I             I                               Joo
 Vanity{s)
 Radio(s)                            ;o                                                                   I                                JO
 Television( s)                                                                                           I
 Stereo(s)                                                                                                I
 VCR/DVD                                                                                                  I
 Plaver(s)                 I                                                                              I
 Computer(s)               I        d-oo                     7.:;-                                                                      .=:t1r
 Other:
 0....1'!~ flOt '" V-c;            dD                !       t70                 0-o            au                                        .10
  S' ;Of -te.J.> I.A._')             JO              I        JO                 7,             2 1           #1>                       /) 0

                                                     I
                                                                                                                        Total:          I Jln O

Kitchen
Description of
Property                                                               Value of each item
                                        1                        2                 3                  4             5                Total Value
 Table(s)
 Chair(s) (CD)                      I ;3-f>                                                                                             J a-o
 Microwave{s)                        IS'"'                                                                                                J ,-
 Refriqerator( s)                    ;oc                                                                                                 I~    o
 Deep
 Freezer(s)       I
                           I        s-o                                                     I                                            \b
 Dishwasher(s)                      c:;o                                                                                                 ~b
 Washing
 Machine(s)                        /D ~                                                                                                  Jo o
 Dryer(s)                        JOO                                                        I                                    I        J oo
 Stove(s)
 Dishes                            SD                                                       I                                            ~b
 Cookware                         c;o                                                       i
                                                                                            i                                            ~o
 Other:                                                                                     !
 ~$/iJ~                    I      c;;;'O                                                                                                 (-0
 &q ...Fr.' ·"~
                 ~ tf AL 1
                           :       /0'0                                                     l                                          10 0
  /,(." 1'1..f
                      .            Jo o                                                     I
                                                                                                                        Total:
                                                                                                                                        ;ob
                                                                                                                                        ~ar

Other Rooms (Hallways,Bathrooms,Garage,Attic,Basement,Shed, etc.
Description of
Property                                  Value of each item
                                        1                        2                 3                  4         5                    Total Value
Computer(s)
                                               ,
                                                     I                                      I
Radio(s)                                             I                     I                I
Stereo(s}                          ;.}. ()0         I                                       I                                          ().oo
Desk(s) (z,J                        j()D             I                                                                                  I fJt>
Chair(s)                             c;;o            I
                                                                                                                                         ~o
Game Table(s) I                                      '                     I                I
Sewing                                               i                                      I
Machine(s)                 I                        I
                                                     I
                                                     I



Vacuum         I                                     I
Cleaner(s)     'I                  5                                                        I                                    I       ~
lron(s)        I                    s                I                                                                           i       s
Camera(s)      !                                     I                                      I                                    i
Air                                                                                                                              I
Conditioner(s}                                       I                                                                           I
Tool(s)                            .;to              I                                                                                  ~o
Power Tool(s)                       S-0              I                                                                                  c:-o
Software Copyright (c) 1996-2015 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 19-01069-JMM                            Doc 20             Filed 10/01/19 Entered 10/01/19 16:25:53         Desc Main
                                                                      Document      Page 14 of 45

                                     ')O                                    I
 Lawn Mower(s)                                        I                     !                                                       i;-o
 Other:                     I
    H-z.t ·/-c.,h           I        /D O             I
                                                                                         '                                   I       JOO
     c ~uct1                '       '9- s·-           I                                                  I                            .rl..\
      .fz.J.-.u                      <)O                                                 I               i                            ,o
                                                                                                         i                   I
                                                                                                         I                   :
                                                                            i                            I                   '
                                                                            !
                                                                            I            I
                            I'                        '
                                                      I'
                                                                            '

                                                      I                     I
                                                                                                                    Total:         un- ~



                                                                                        Total Value of all Household Goods I      S""LR I \



                                                                          Signature




Software Copyright (c) 1996-2015 Best Case, LLC . viww.bestcase.com                                                              Best Case Bankruptcy
              Case 19-01069-JMM                       Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                             Desc Main
                                                                     Document      Page 15 of 45
 Fill in this information to identify your case:

 Debtor 1                 William E Dempsey, II
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Amy D Dempsey
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number           19-01069
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      1720 E Sendero Lane Boise, ID 83712                            $582,800.00                              $100,000.00      Idaho Code §§ 55-1001,
      Ada County                                                                                                               55-1002, 55-1003
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2006 Land Rover LR3 83678 miles                                  $6,800.00                                 $7,000.00     Idaho Code § 11-605(3)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2012 Mercedes E350 69885 miles                                  $10,700.00                                 $7,000.00     Idaho Code § 11-605(3)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      See attached list of personal                                    $5,615.00                                 $5,615.00     Idaho Code § 11-605(1) (a)(b)
      property                                                                                                                 or (c)
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      CDs                                                                 $375.00                                  $375.00     Idaho Code § 11-605(1) (a)(b)
      Patio Furniture                                                                                                          or (c)
      BBQ                                                                                  100% of fair market value, up to
      Patio heat lamp                                                                      any applicable statutory limit
      Christmas Decor
      Line from Schedule A/B: 6.2


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-01069-JMM                         Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                Desc Main
                                                                     Document      Page 16 of 45
 Debtor 1    William E Dempsey, II
 Debtor 2    Amy D Dempsey                                                                               Case number (if known)     19-01069
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     4 Cell phones                                                       $800.00                                   $800.00        Idaho Code § 11-605(1) (a)(b)
     Line from Schedule A/B: 7.1                                                                                                  or (c)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Treadmill - $50                                                     $225.00                                   $225.00        Idaho Code § 11-605(1) (a)(b)
     Spin bike - $50                                                                                                              or (c)
     Weight bench - $25                                                                    100% of fair market value, up to
     Bikes - $100                                                                          any applicable statutory limit
     Line from Schedule A/B: 9.1

     Everyday clothing for debtors                                     $3,000.00                                 $3,000.00        Idaho Code § 11-605(1) (a)(b)
     Line from Schedule A/B: 11.1                                                                                                 or (c)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry including:                                                $3,200.00                                 $2,000.00        Idaho Code § 11-605(2)
     Wedding rings - $2500
     Anniversary band - $500                                                               100% of fair market value, up to
     Earrings - $100                                                                       any applicable statutory limit
     Watches - $100
     Line from Schedule A/B: 12.1

     Cash on hand                                                        $800.00                                   $800.00        Idaho Code § 11-605(10)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking account ending in 6738:                                  $6,381.10                                       75%        Idaho Code § 11-207
     Washington Trust Bank
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings account ending in 8788:                                   $3,015.00                                       75%        Idaho Code § 11-207
     Washington Trust Bank
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking account ending in 7177:                                 $13,087.42                                       75%        Idaho Code § 11-207
     Zion's Bank
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Credit Union account ending in 0452:                                 $25.00                                       75%        Idaho Code § 11-207
     Idaho Central Credit Union
     Line from Schedule A/B: 17.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Health Savings (Bill): Further                                    $3,102.53                                      100%        Idaho Code § 11-603(2)
     Line from Schedule A/B: 17.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Health Savings (Amy): Further                                       $850.25                                      100%        Idaho Code § 11-603(2)
     Line from Schedule A/B: 17.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-01069-JMM                         Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                Desc Main
                                                                     Document      Page 17 of 45
 Debtor 1    William E Dempsey, II
 Debtor 2    Amy D Dempsey                                                                               Case number (if known)     19-01069
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     IRA account ending in 587: Charles                               $28,100.00                                      100%        Idaho Code § 11-604A
     Scwab
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA account ending in 359: Charles                               $51,242.00                                      100%        Idaho Code § 11-604A
     Schwab
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA account ending in 769: Charles                               $45,311.00                                      100%        Idaho Code § 11-604A
     Schwab
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k) account ending in: CLA                                    $32,278.00                                      100%        Idaho Code §§ 55-1011,
     Line from Schedule A/B: 21.4                                                                                                 11-604A
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k) account ending in: CLA                                    $37,714.00                                      100%        Idaho Code §§ 55-1011,
     Line from Schedule A/B: 21.5                                                                                                 11-604A
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA account ending in: Mountain                                 $121,515.00                                      100%        Idaho Code § 11-604A
     West Bank
     Line from Schedule A/B: 21.6                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA account ending in: Mountain                                  $11,762.00                                      100%        Idaho Code § 11-604A
     West Bank
     Line from Schedule A/B: 21.7                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     American Institute of Certified Public                                 $0.00                                     100%        Idaho Code §§ 41-1833(1),
     Accountants (AON) - Term Life                                                                                                41-1930
     insurance policy                                                                      100% of fair market value, up to
     (no cash value)                                                                       any applicable statutory limit
     Line from Schedule A/B: 31.1

     American Institute of Certified Public                                 $0.00                                     100%        Idaho Code § 11-605(9)
     Accountants (AON) - Term Life
     insurance policy                                                                      100% of fair market value, up to
     (no cash value)                                                                       any applicable statutory limit
     Line from Schedule A/B: 31.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case 19-01069-JMM                            Doc 20             Filed 10/01/19 Entered 10/01/19 16:25:53                         Desc Main
                                                                      Document      Page 18 of 45

                                                                United States Bankruptcy Court
                                                                                   District ofldaho
   In re                                                                                                            Case No.
                                                                                          Debtor(s)                 Chapter    .
                                                                                                                               _ . _ __ __               _ __


                                                                          HOUSEHOLD GOODS SHEET

                                                                             Household Goods List

Living Room
Description of
Property                                                                   Value of each item
                                         1                            2                    3                   4               5              Total Value
 Couch(es)                          ,.;t 0 0          I        ;). 00                  d-'DO               I   oo                               /00
 Bookcase(s)                           ~(')           I         .5'0                                                                              JO 0
 Desk(s)                                              I
 Chair(s)                             t:;o                      5-0                    '50                 S'V             ~o                    N-,0
 Table(s)                      I      ~")                       ~o             I       so                                                         } ~~
 Lamp(s)                              Ol)                       J../\          I       4s-                ;).'>                                  JL./-0
 Radio(s)
 Television(s)                 I      I S-o                  c,;l)O            I                                                                 400
 Stereo(s)                     I
                                                                               I
 VCR/DVD
 Player(s)
 Other:
                               II     c:;·o                                                                                                       s-o
    flu.I?.-
                                      ~'
                                                                 ~ r:;-               .+- c;-              s-o                            I       ) ;l_ 'i""'
    SillL>./~                        :::t C-0         I                                                                                   I       ;:iso
  re.eord l}/d/,1~                    /tJ'()                                   I                                                          I        100
                                                                                                                                                ;:r :a 4o
                      J
                                                                                                                                   Total: I

Dining Room
Description of
Property                                                                  Value of each item
                                                                  2                       3                    4               5              Total Value
 Table(s)                  !         J-.<\O          I                                                                                           J-~O
 Chair(s)   9              I         :J. oO          !                                                                                             ')-t;O
 Lamp(s)                   I

 China Closet(s)           I                         I                         I
 China                     I        i Do                        100            I                                                                 ;}Ob
 Silverware                I         ~~-                                                                                                           'l_~
 Other:                    I
                           I                                                   I
                           I
                           I
                                                                                                                                   Total: I      ui'S
Bedrooms
Description of
Property                                                                  Value of each item
                                                                  2                       3                    4               5              Total Value
 Bed(s)                             Joo                        7<:;"                     7r               7\          I                   I      3d-~-
 Chair(s)
                                     ~'
                                                                C).<;-         I                                      I                   I        )0
 Dresser(s)                          so                         oO             I                                      !                            /0
 Chest(s) of
 Drawers                   I                                                                          I
 Desk(s)                             .7-<t                      a-')-                                                                             ro
 Mirror(s)                            /$             I                                                                                            q'D
                                                                 '"
Software Copyright (c) 1996-201 5 Best Casa, LLC - www.bestcasa.com
                                                                                                                      I
                                                                                                                                              Best Case Bankruptcy
        Case 19-01069-JMM                           Doc 20             Filed 10/01/19 Entered 10/01/19 16:25:53              Desc Main
                                                                     Document      Page 19 of 45

 Lamp{s) (:1)                       Jo o                 I                                  I             I                               Joo
 Vanity{s)
 Radio(s)                            ;o                                                                   I                                JO
 Television( s)                                                                                           I
 Stereo(s)                                                                                                I
 VCR/DVD                                                                                                  I
 Plaver(s)                 I                                                                              I
 Computer(s)               I        d-oo                     7.:;-                                                                      .=:t1r
 Other:
 0....1'!~ flOt '" V-c;            dD                !       t70                 0-o            au                                        .10
  S' ;Of -te.J.> I.A._')             JO              I        JO                 7,             2 1           #1>                       /) 0

                                                     I
                                                                                                                        Total:          I Jln O

Kitchen
Description of
Property                                                               Value of each item
                                        1                        2                 3                  4             5                Total Value
 Table(s)
 Chair(s) (CD)                      I ;3-f>                                                                                             J a-o
 Microwave{s)                        IS'"'                                                                                                J ,-
 Refriqerator( s)                    ;oc                                                                                                 I~    o
 Deep
 Freezer(s)       I
                           I        s-o                                                     I                                            \b
 Dishwasher(s)                      c:;o                                                                                                 ~b
 Washing
 Machine(s)                        /D ~                                                                                                  Jo o
 Dryer(s)                        JOO                                                        I                                    I        J oo
 Stove(s)
 Dishes                            SD                                                       I                                            ~b
 Cookware                         c;o                                                       i
                                                                                            i                                            ~o
 Other:                                                                                     !
 ~$/iJ~                    I      c;;;'O                                                                                                 (-0
 &q ...Fr.' ·"~
                 ~ tf AL 1
                           :       /0'0                                                     l                                          10 0
  /,(." 1'1..f
                      .            Jo o                                                     I
                                                                                                                        Total:
                                                                                                                                        ;ob
                                                                                                                                        ~ar

Other Rooms (Hallways,Bathrooms,Garage,Attic,Basement,Shed, etc.
Description of
Property                                  Value of each item
                                        1                        2                 3                  4         5                    Total Value
Computer(s)
                                               ,
                                                     I                                      I
Radio(s)                                             I                     I                I
Stereo(s}                          ;.}. ()0         I                                       I                                          ().oo
Desk(s) (z,J                        j()D             I                                                                                  I fJt>
Chair(s)                             c;;o            I
                                                                                                                                         ~o
Game Table(s) I                                      '                     I                I
Sewing                                               i                                      I
Machine(s)                 I                        I
                                                     I
                                                     I



Vacuum         I                                     I
Cleaner(s)     'I                  5                                                        I                                    I       ~
lron(s)        I                    s                I                                                                           i       s
Camera(s)      !                                     I                                      I                                    i
Air                                                                                                                              I
Conditioner(s}                                       I                                                                           I
Tool(s)                            .;to              I                                                                                  ~o
Power Tool(s)                       S-0              I                                                                                  c:-o
Software Copyright (c) 1996-2015 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 19-01069-JMM                            Doc 20             Filed 10/01/19 Entered 10/01/19 16:25:53         Desc Main
                                                                      Document      Page 20 of 45

                                     ')O                                    I
 Lawn Mower(s)                                        I                     !                                                       i;-o
 Other:                     I
    H-z.t ·/-c.,h           I        /D O             I
                                                                                         '                                   I       JOO
     c ~uct1                '       '9- s·-           I                                                  I                            .rl..\
      .fz.J.-.u                      <)O                                                 I               i                            ,o
                                                                                                         i                   I
                                                                                                         I                   :
                                                                            i                            I                   '
                                                                            !
                                                                            I            I
                            I'                        '
                                                      I'
                                                                            '

                                                      I                     I
                                                                                                                    Total:         un- ~



                                                                                        Total Value of all Household Goods I      S""LR I \



                                                                          Signature




Software Copyright (c) 1996-2015 Best Case, LLC . viww.bestcase.com                                                              Best Case Bankruptcy
              Case 19-01069-JMM                       Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                    Desc Main
                                                                     Document      Page 21 of 45
 Fill in this information to identify your case:

 Debtor 1                   William E Dempsey, II
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Amy D Dempsey
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number           19-01069
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bank of America                          Describe the property that secures the claim:                 $12,246.00                 $7,500.00           $4,746.00
         Creditor's Name                          2012 BMW X5 116887 miles

                                                  As of the date you file, the claim is: Check all that
         PO BOX 45224                             apply.
         Jacksonville, FL 32203                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          12/2018                   Last 4 digits of account number        9076




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-01069-JMM                            Doc 20         Filed 10/01/19 Entered 10/01/19 16:25:53                                  Desc Main
                                                                      Document      Page 22 of 45
 Debtor 1 William E Dempsey, II                                                                               Case number (if known)   19-01069
               First Name                  Middle Name                      Last Name
 Debtor 2 Amy D Dempsey
               First Name                  Middle Name                      Last Name


         Idaho Central Credit
 2.2                                                                                                                $486,633.17         $582,800.00             $0.00
         Union                                      Describe the property that secures the claim:
         Creditor's Name                            1720 E Sendero Lane Boise, ID
                                                    83712 Ada County
                                                    As of the date you file, the claim is: Check all that
         PO Box 2469                                apply.
         Pocatello, ID 83206                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          08/2016                     Last 4 digits of account number         6851

         Idaho Central Credit
 2.3                                                                                                                 $12,414.00          $10,700.00       $1,714.00
         Union                                      Describe the property that secures the claim:
         Creditor's Name                            2012 Mercedes E350 69885 miles

                                                    As of the date you file, the claim is: Check all that
         PO Box 2469                                apply.
         Pocatello, ID 83206                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/2016                     Last 4 digits of account number         6557

 2.4     Washington Trust Bank                      Describe the property that secures the claim:                   $160,024.63         $582,800.00     $63,857.80
         Creditor's Name                            1720 E Sendero Lane Boise, ID
                                                    83712 Ada County
         Peter Stanton, CEO
                                                    As of the date you file, the claim is: Check all that
         PO Box 2127                                apply.
         Spokane, WA 99210-2127                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          10/2017                     Last 4 digits of account number         6036


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                  Desc Main
                                                                     Document      Page 23 of 45
 Debtor 1 William E Dempsey, II                                                                  Case number (if known)          19-01069
              First Name                Middle Name                     Last Name
 Debtor 2 Amy D Dempsey
              First Name                Middle Name                     Last Name




   Add the dollar value of your entries in Column A on this page. Write that number here:                         $671,317.80
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $671,317.80

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.4
        Perry Law, P.C.
        Attn. Trevor Hart                                                                  Last 4 digits of account number
        PO BOX 637
        Boise, ID 83701




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-01069-JMM                         Doc 20          Filed 10/01/19 Entered 10/01/19 16:25:53                                          Desc Main
                                                                      Document      Page 24 of 45
 Fill in this information to identify your case:

 Debtor 1                     William E Dempsey, II
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Amy D Dempsey
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF IDAHO

 Case number           19-01069
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Ada County Treasurer                                   Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              200 W. Front St.                                       When was the debt incurred?
              PO Box 2868
              Boise, ID 83701
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government

        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

              No                                                        Other. Specify
              Yes                                                                        Listed for Notice Purposes Only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              38559                                             Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20            Filed 10/01/19 Entered 10/01/19 16:25:53                                            Desc Main
                                                                      Document      Page 25 of 45
 Debtor 1 William E Dempsey, II
 Debtor 2 Amy D Dempsey                                                                                    Case number (if known)            19-01069

 2.2        Idaho State Tax Commission                               Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            P.O. Box 36                                              When was the debt incurred?
            800 Park Blvd
            Boise, ID 83722
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government

        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

            No                                                          Other. Specify
            Yes                                                                          Listed for Notice Purposes Only

 2.3        Internal Revenue Service                                 Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            PO BOX 7346                                              When was the debt incurred?
            Philadelphia, PA 19114
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government

        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

            No                                                          Other. Specify
            Yes                                                                          Listed for Notice Purposes Only


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
          Case 19-01069-JMM                           Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                         Desc Main
                                                                     Document      Page 26 of 45
 Debtor 1 William E Dempsey, II
 Debtor 2 Amy D Dempsey                                                                                  Case number (if known)         19-01069

 4.1      Barclays Bank                                              Last 4 digits of account number       2214                                               $17,750.00
          Nonpriority Creditor's Name
          POB 8803                                                   When was the debt incurred?           2018 to current
          Wilmington, DE 19899-8803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.2      Brunobuilt, Inc                                            Last 4 digits of account number                                                       $1,332,845.12
          Nonpriority Creditor's Name
          947 E. Winding Creek Dr.                                   When was the debt incurred?           2016
          Eagle, ID 83616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Purchase/Sale contract dispute


 4.3      Capital One                                                Last 4 digits of account number                                                            $4,400.00
          Nonpriority Creditor's Name
          PO Box 60599                                               When was the debt incurred?
          City of Industry, CA 91716-0599
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-01069-JMM                           Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                         Desc Main
                                                                     Document      Page 27 of 45
 Debtor 1 William E Dempsey, II
 Debtor 2 Amy D Dempsey                                                                                  Case number (if known)         19-01069

 4.4      Chase Card Member Services                                 Last 4 digits of account number       9447                                               $14,650.00
          Nonpriority Creditor's Name
          PO Box 6294                                                When was the debt incurred?
          Carol Stream, IL 60197-6294
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.5      Davison, Copple, Copple                                    Last 4 digits of account number                                                          $18,098.04
          Nonpriority Creditor's Name
          Attn: Terry Copple, Esq.                                   When was the debt incurred?           2017- current
          PO Box 1583
          Boise, ID 83701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Litigation Attorney Fees


 4.6      Morrow & Fischer                                           Last 4 digits of account number                                                            $1,775.00
          Nonpriority Creditor's Name
          Attn: Laura Burri                                          When was the debt incurred?           September 2019
          332 N. Broadmore Wy, Ste 102
          Nampa, ID 83687
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                         Desc Main
                                                                     Document      Page 28 of 45
 Debtor 1 William E Dempsey, II
 Debtor 2 Amy D Dempsey                                                                                  Case number (if known)          19-01069

 4.7       Washington Trust Bank                                     Last 4 digits of account number       9563                                                   $90,510.00
           Nonpriority Creditor's Name
           Peter Stanton, CEO                                        When was the debt incurred?           6/2017
           PO Box 2127
           Spokane, WA 99210-2127
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan


 4.8       Zion's Bank                                               Last 4 digits of account number       1619                                                   $19,658.00
           Nonpriority Creditor's Name
           Boise/Main Financial Center                               When was the debt incurred?           11/2014
           800 W Main Street, Ste 100
           Boise, ID 83702
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Barclay's Bank                                                Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 60517                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 City of Industry, CA 91716-0517
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 McConnell Wagner Sykes & Sta                                  Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Richard Stacey, Esq.                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 827 E. Park Blvd, Ste. 201
 Boise, ID 83712
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Perry Law, P.C.                                               Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn. Trevor Hart                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 637
 Boise, ID 83701
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                              Desc Main
                                                                     Document      Page 29 of 45
 Debtor 1 William E Dempsey, II
 Debtor 2 Amy D Dempsey                                                                                 Case number (if known)    19-01069

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $             1,499,686.16

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $             1,499,686.16




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-01069-JMM                         Doc 20         Filed 10/01/19 Entered 10/01/19 16:25:53                           Desc Main
                                                                     Document      Page 30 of 45
 Fill in this information to identify your case:

 Debtor 1                  William E Dempsey, II
                           First Name                         Middle Name              Last Name

 Debtor 2                  Amy D Dempsey
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF IDAHO

 Case number           19-01069
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-01069-JMM                            Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                   Desc Main
                                                                          Document      Page 31 of 45
 Fill in this information to identify your case:

 Debtor 1                     William E Dempsey, II
                              First Name                            Middle Name        Last Name

 Debtor 2                     Amy D Dempsey
 (Spouse if, filing)          First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                   DISTRICT OF IDAHO

 Case number             19-01069
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           -NONE-          . Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




    3.2                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 19-01069-JMM                    Doc 20     Filed 10/01/19 Entered 10/01/19 16:25:53                                Desc Main
                                                           Document      Page 32 of 45


Fill in this information to identify your case:

Debtor 1                      William E Dempsey, II

Debtor 2                      Amy D Dempsey
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF IDAHO

Case number               19-01069                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Tax Manager                                 Tax Principal (non-equity)
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       CliftonLarsonAllen LLP                      CliftonLarsonAllen LLP

       Occupation may include student        Employer's address    220 S 6th Street                            220 S 6th Street
       or homemaker, if it applies.                                Suite 300                                   Suite 300
                                                                   Minneapolis, MN 55402-1436                  Minneapolis, MN 55402-1436

                                             How long employed there?         2+ years                                  2+ years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       15,900.00         $         16,458.34

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     15,900.00               $   16,458.34




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
           Case 19-01069-JMM               Doc 20       Filed 10/01/19 Entered 10/01/19 16:25:53                                 Desc Main
                                                      Document      Page 33 of 45

Debtor 1    William E Dempsey, II
Debtor 2    Amy D Dempsey                                                                        Case number (if known)    19-01069


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $     15,900.00       $        16,458.34

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $      4,072.72       $          4,417.66
     5b.     Mandatory contributions for retirement plans                                 5b.        $          0.00       $              0.00
     5c.     Voluntary contributions for retirement plans                                 5c.        $      1,590.00       $          1,645.84
     5d.     Required repayments of retirement fund loans                                 5d.        $          0.00       $              0.00
     5e.     Insurance                                                                    5e.        $        254.34       $             35.44
     5f.     Domestic support obligations                                                 5f.        $          0.00       $              0.00
     5g.     Union dues                                                                   5g.        $          0.00       $              0.00
     5h.     Other deductions. Specify: Health Savings Account                            5h.+       $        300.00 +     $            100.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          6,217.06       $          6,198.94
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          9,682.94       $      10,259.40
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              9,682.94 + $      10,259.40 = $           19,942.34
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          19,942.34
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
       Case 19-01069-JMM                      Doc 20         Filed 10/01/19 Entered 10/01/19 16:25:53                                  Desc Main
                                                           Document      Page 34 of 45


Fill in this information to identify your case:

Debtor 1                 William E Dempsey, II                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 Amy D Dempsey                                                                         A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF IDAHO                                                          MM / DD / YYYY

Case number           19-01069
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             14                   Yes
                                                                                                                                             No
                                                                                   Son                                  15                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             3,308.74

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             770.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             200.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           1,407.09




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
      Case 19-01069-JMM                       Doc 20         Filed 10/01/19 Entered 10/01/19 16:25:53                                       Desc Main
                                                           Document      Page 35 of 45

Debtor 1     William E Dempsey, II
Debtor 2     Amy D Dempsey                                                                             Case number (if known)      19-01069

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                              300.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                              365.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                0.00
      6d. Other. Specify: TV & Internet package                                                              6d.   $                              185.00
             Cell phones                                                                                           $                              348.78
7.    Food and housekeeping supplies                                                           7.                  $                            1,500.00
8.    Childcare and children’s education costs                                                 8.                  $                              600.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                              700.00
10.   Personal care products and services                                                    10.                   $                              300.00
11.   Medical and dental expenses                                                            11.                   $                              375.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 500.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 500.00
14.   Charitable contributions and religious donations                                       14. $                                                  75.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  264.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  204.08
      15d. Other insurance. Specify: Disability Insurance                                  15d. $                                                  115.33
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                 500.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                 300.00
      17c. Other. Specify: Washington Trust - practice buyout loan                         17c. $                                               1,175.32
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                   56.94
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:                                                                        21. +$                                                  0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                    14,050.28
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                    14,050.28
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              19,942.34
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             14,050.28

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              5,892.06

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Case 19-01069-JMM   Doc 20     Filed 10/01/19 Entered 10/01/19 16:25:53   Desc Main
                             Document      Page 36 of 45
              Case 19-01069-JMM                       Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                             Desc Main
                                                                     Document      Page 37 of 45



 Fill in this information to identify your case:

 Debtor 1                  William E Dempsey, II
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Amy D Dempsey
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number           19-01069
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        1132 E State Street                                      From-To:                       Same as Debtor 1                                  Same as Debtor 1
        Boise, ID 83712                                          June 2015 to                                                                  From-To:
                                                                 September 2016


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                              Desc Main
                                                                     Document      Page 38 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                                               Case number (if known)   19-01069

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until                 Wages, commissions,                      $127,200.00            Wages, commissions,            $131,666.72
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For last calendar year:                              Wages, commissions,                      $182,170.03            Wages, commissions,            $180,458.25
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                      $134,756.21            Wages, commissions,            $134,756.21
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                        $41,131.50           Wages, commissions,               $41,131.50
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case 19-01069-JMM                           Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                              Desc Main
                                                                     Document      Page 39 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                                               Case number (if known)   19-01069

       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Washington Trust Bank                                     Each month -                   $3,525.96          $90,510.00         Mortgage
       Peter Stanton, CEO                                        $1175.32                                                             Car
       PO Box 2127                                                                                                                    Credit Card
       Spokane, WA 99210-2127
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Idaho Central Credit Union                                Each month -                   $9,926.22         $486,633.17         Mortgage
       PO Box 2469                                               $3308.74                                                             Car
       Pocatello, ID 83206
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Washington Trust Bank                                     Each month -                   $4,221.27         $160,024.63         Mortgage
       Peter Stanton, CEO                                        $1407.09                                                             Car
       PO Box 2127
                                                                                                                                      Credit Card
       Spokane, WA 99210-2127
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Barclays Bank                                             June 2019 -                  $32,558.35           $17,750.00         Mortgage
       POB 8803                                                  $17,847.74                                                           Car
       Wilmington, DE 19899-8803                                 July 2019 -
                                                                                                                                      Credit Card
                                                                 $2500.00
                                                                                                                                      Loan Repayment
                                                                 August 2019 -
                                                                 $12,210.61                                                           Suppliers or vendors
                                                                                                                                      Other


       Capital One                                               June 2019 -                  $13,157.52                  $0.00       Mortgage
       PO Box 30285                                              $2315.61                                                             Car
       Salt Lake City, UT 84130-0285                             July 2019 -
                                                                                                                                      Credit Card
                                                                 $3741.56
                                                                                                                                      Loan Repayment
                                                                 August 2019 -
                                                                 $7100.35                                                             Suppliers or vendors
                                                                                                                                      Other


       Bank of America                                           Each month -                     $900.00            $7,500.00        Mortgage
       PO BOX 45224                                              $300.00                                                              Car
       Jacksonville, FL 32203
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Idaho Central Credit Union                                Each month -                   $1,500.00          $12,414.00         Mortgage
       PO Box 2469                                               $500.00                                                              Car
       Pocatello, ID 83206
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                               Desc Main
                                                                     Document      Page 40 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                                               Case number (if known)    19-01069

       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       Michael E Band, Atty                                      July 2019                    $15,000.00           $12,776.24          Mortgage
       DAVISON COPPLE COPPLE                                                                                                           Car
       PO Box 1583                                                                                                                     Credit Card
       Boise, ID 83701                                                                                                                 Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other Attorney fees


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe
       Bill Dempsey Sr                                           November 2018 -              $44,000.00                  $0.00      Repayment of loan for
       6 Westpointe Drive                                        $12,000                                                             downpayment on residence
       Jacksonville, AR 72076                                    March 2019 -
                                                                 $32,000


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       BrunoBuilt                                                Breach of                  Ada County District Court                   Pending
       vs                                                        Contract                   200 W. Front St.                            On appeal
       William Dempsey II & Amy                                                             Boise, ID 83702
                                                                                                                                        Concluded
       Dempsey
       CV01-17-23686


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                 Desc Main
                                                                     Document      Page 41 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                                               Case number (if known)    19-01069

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Idaho Youth Ranch                                              Clothing & various household goods                      2017                       $2,000.00


       Idaho Youth Ranch                                              Clothing & various household goods                      2018                       $1,000.00


       Reuseum                                                        Printer, computers, monitors, office                    December                   $1,000.00
                                                                      phones from former business                             2018

       Boise Rescue Mission                                           Cash                                                    2018                         $750.00
       Boise, ID 83702


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                 Desc Main
                                                                     Document      Page 42 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                                               Case number (if known)    19-01069

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Office of D. Blair Clark, PC                               Attorney & Filing Fees                                  September 17,               $7,500.00
       1509 Tyrell Lane, Suite 180                                                                                            2019
       Boise, ID 83706
       dbc@dbclarklaw.com;
       jeffrey@dbclarklaw.com


       001Debtor LLC                                                  Credit Counseling Certificate fee                       September 17,                   $14.95
                                                                                                                              2019
       www.debtorcc.org


       Morrow & Fischer                                               Attorney fees for consultation on                       August 15,                    $250.00
       Attn: Laura Burri                                              potential bankruptcy                                    2019
       332 N. Broadmore Wy, Ste 102
       Nampa, ID 83687


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you
       Idaho School Boards Association                                Office condo                              Mortgage paid off                 September 2017
       Boise, ID 83702

       None


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-01069-JMM                          Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                               Desc Main
                                                                     Document      Page 43 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                                                  Case number (if known)   19-01069

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of              Type of account or        Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number                instrument                closed, sold,            before closing or
       Code)                                                                                                             moved, or                         transfer
                                                                                                                         transferred
       Idaho Central Credit Union                                XXXX-5676                         Checking              September 27,                 $36,142.92
       650 W. State Street                                                                         Savings               2018
       Boise, ID 83702                                                                             Money Market
                                                                                                   Brokerage
                                                                                                   Other CD


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?              Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                              have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access              Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                      have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                  Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Case 19-01069-JMM   Doc 20     Filed 10/01/19 Entered 10/01/19 16:25:53   Desc Main
                             Document      Page 44 of 45
          Case 19-01069-JMM                           Doc 20           Filed 10/01/19 Entered 10/01/19 16:25:53                                  Desc Main
                                                                     Document      Page 45 of 45
 Debtor 1      William E Dempsey, II
 Debtor 2      Amy D Dempsey                                                                                     Case number (if known)   19-01069

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                  Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                      Dates business existed
       Riche, Dempsey & Associates                               Accounting firm                                      EIN:       XX-XXXXXXX

                                                                 Kay Spencer                                          From-To    12/1999 to 06/2017

       503 Chase LLC                                             Real Estate Holding                                  EIN:       XX-XXXXXXX
       199 N Capital Blvd
       Suite 503                                                 Kay Spencer                                          From-To    06/2012 to 06/2017
       Boise, ID 83702


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
